Citation Nr: 1745864	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-46 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from February 27, 2015 for residual of a fracture to the left ramus of the mandible.  

2. Entitlement to a rating in excess of 10 percent for loss of denture due to trauma.  

3. Entitlement to an effective date prior to February 27, 2015, for the disability rating of 10 percent for residuals of a fracture to the left ramus of the mandible.

4. Entitlement to an effective date prior to March 17, 2010, for the disability rating of 10 percent for loss of denture due to trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Guaynabo, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased, 10 percent rating for the residuals of a fracture to the left ramus of the mandible and denied a rating in excess of 10 percent rating for the loss of denture due to trauma.  The Veteran disagreed with the ratings and effective dates assigned, and the Board has recharacterized the issues on appeal to clarify the nature of the benefits sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 30, 2015 Board decision denied a compensable rating for service-connected residuals of fracture to the left ramus of the mandible and an initial rating in excess of 10 percent for loss of denture due to trauma; the Veteran did not request reconsideration or appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  

2. The July 2015 rating decision granted an increased, 10 percent rating for the residuals of a fracture to the left ramus of the mandible, effective February 27, 2015.

3. An effective date prior to February 27, 2015 for the award of a 10 percent rating for residuals of fracture to the left ramus of the mandible is legally precluded.

4. An effective date prior to March 17, 2010, for the award of a 10 percent rating for loss of denture due to trauma is legally precluded.

5. The Veteran's residual of fracture to the left ramus of the mandible is manifested by 4 millimeters of lateral excursion of the temporomandibular (TMJ) joint, but not by osteomyelitis or osteoradionecrosis, a loss or malunion of the mandible, loss of the ramus, loss of the condyloid process, loss of the coronoid process, loss of the hard palate, or loss or malunion of the maxilla.  

6. The Veteran's loss of denture is not manifested by a loss of all upper and lower anterior teeth or by a loss of all upper and lower posterior teeth.


CONCLUSIONS OF LAW

1. The claim for an effective date prior to February 27, 2015, for the award of a 10 percent rating for residuals of fracture to the left ramus of the mandible is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2. The claim for an effective date prior to March 17, 2010, for the award of a 10 percent rating for loss of denture is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3. The criteria for a rating in excess of 10 percent for residuals of a fracture to the left ramus of the mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2016).

4. The criteria for a rating in excess of 10 percent for loss of denture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.150, DC 9913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

B. Legal Criteria and Analysis 

Earlier Effective Date Claims

The Veteran is seeking an effective date prior to February 27, 2015, for the award of 10 percent for residuals of a fracture to the left ramus of the mandible and an effective date prior to March 17, 2010, for the disability rating of 10 percent for loss of denture due to trauma.  

A brief procedural history will help clarify the claims.  An October 2009 rating decision denied a compensable rating for the Veteran's service-connected residuals of fracture to the left ramus of the mandible, and a June 2011 rating decision granted service connection for loss of denture due to trauma, rated 10 percent, effective March 17, 2010.  A June 30, 2015 Board decision denied a compensable rating for service-connected residuals of fracture to the left ramus of the mandible and an initial rating in excess of 10 percent for loss of denture due to trauma.  The July 2015 rating decision granted a 10 percent rating for the residuals of fracture to the left ramus of the mandible, effective February 27, 2015, and denied an increased rating for the loss of denture due to trauma.  In a September 2015 notice of disagreement, the Veteran asserted the 10 percent rating for each disability should be retroactive to 1972.

The Veteran did not request reconsideration or appeal the June 2015 Board decision to the Court, and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  He also has not alleged clear and unmistakable error (CUE) in prior final decisions that denied a compensable rating for service-connected residuals of fracture to the left ramus of the mandible or the June 2011 rating decision in that it granted service connection for loss of denture due to trauma, effective March 17, 2010.  The matters regarding the ratings and effective dates for the evaluations assigned for the residuals of a fracture to the left ramus of the mandible and loss of denture due to trauma prior to June 30, 2015 have already been finally adjudicated, and thus cannot be revisited unless CUE is alleged.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed Board decision.  The Court noted that any other result would vitiate the rule of finality.  

The Board recognizes the Agency of Original Jurisdiction (AOJ) awarded the 10 percent rating for residuals of a fracture to the left ramus of the mandible from February 27, 2015, which is earlier than when the June 2015 Board decision was issued, but the Board cannot accept the Veteran's freestanding claims for earlier effective dates in an attempt to overcome the finality of the June 2015 Board decision.  Under the undisputed facts of this case as they currently stand, there is no legal entitlement to an effective date prior to February 27, 2015, for the award of 10 percent for residuals of a fracture to the left ramus of the mandible and an effective date prior to March 17, 2010, for the disability rating of 10 percent for loss of denture due to trauma.  Based on the procedural history of this claim, the Board has no alternative but to dismiss these issues.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (finding that where the law is dispositive, the claim must be denied due to an absence of legal entitlement); see also Rudd, 20 Vet. App. at 299-300 (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed decision).

Increased Rating Claims

The Veteran seeks increased ratings for the residuals of a fracture to the left ramus of the mandible and loss of denture due to trauma 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

On July 2015 dental examination, a loss of teeth and injury to the mandible were diagnosed.  The examiner noted the Veteran had not lost any part of the mandible or mandibular ramus, lost either condyle, lost either coronoid process of the mandible, or had an injury resulting in malunion or nonunion of the mandible.  The examiner noted there were edentulous spaces with multiple dental restorations.  There were individual crowns on teeth #3, 12, 13, 14, 28, and 31.  There were traditional splinted fixed prosthesis on teeth #6-7, 8-9, 10-11, 17-20, and 22-27.  The examiner did not specify the number of missing teeth.  The examiner also appeared to indicate the inter-incisal distance was 42 millimeters and that that right and left lateral excursion was 4 millimeters.  The examiner opined the oral or dental conditions did not impact his ability to work.  On TMJ examination, a fracture of the left condyle was diagnosed.  The Veteran reported flare-ups that caused tenderness when biting hard foods.  On range-of-motion testing, there was a lateral excursion of 5 millimeters on the right and 5 millimeters on the left.  The inter-incisal distance was 42 millimeters.  There was objective evidence of pain when the Veteran opened his mouth and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus, clicking of joints, or pain with chewing.  There was not additional functional loss or less range of motion after repetitive testing.  The examiner opined the abnormal range of motion and pain did not contribute to functional loss.  The examiner noted the Veteran was examined immediately after repetitive use over time but not during a flare-up.  However, the examiner opined pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The examiner opined TMJ did not impact his ability to work.  The examiner explained he has stable occlusion and masticatory function with fixed prosthesis.

VA treatment records show the Veteran continued to receive maintenance on the tooth prosthesis.  A March 2016 VA dental treatment record notes 13 teeth were missing: # 1, 3, 12, 13, 14, 16, 18, 19, 23, 24, 25, 26, and 28.  These missing teeth correspond with earlier VA examination reports that specified which teeth were missing.  The dentist noted there were bridge abutments on teeth #2-4, 22-25, and 26 with pontics on teeth #3, 23, and 24.  

Residuals of Fracture to Left Ramus of the Mandible

The Veteran's residuals of fracture to the left ramus of the mandible is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.150, DC 9904.  

As an initial mater, the Board notes the schedule of ratings for dental and oral conditions, 38 C.F.R. § 4.150, was amended during the pendency of this appeal.  82 Fed. Reg. 36,080 (Aug. 3, 2017).  However, the amendments did not become effective until September 10, 2017, and no relevant evidence has been received since that date.  Thus, the new diagnostic criteria do not apply in the Veteran's case.  However, the Board notes a thorough review of the revised entries, including to the applicable DC 9905, shows that if even if the amended criteria were applied, they would not result in a different outcome in this case.

Under the pre-September 10, 2017 criteria of DC 9904, for malunion of the mandible, a 0 percent rating is assigned for slight displacement, a 10 percent rating is assigned for moderate displacement, and a 20 percent rating is assigned for severe displacement.  A Note to DC 9904 states that rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150.

However, the July 2015 VA examiner indicated the Veteran's residual of fracture to the left ramus of the mandible was not manifested by malunion or nonunion of the mandible.  The Board therefore finds assigning a rating under DC 9904 and 9903, for nonunion of the mandible, for the service-connected residual of fracture to the left ramus of the mandible is not appropriate.  Further, there is no evidence the service-connected jaw disability is manifested by osteomyelitis or osteoradionecrosis, a loss of the mandible, loss of the ramus, loss of the condyloid process, loss of the coronoid process, loss of the hard palate, or loss or malunion of the maxilla.  Accordingly, ratings under DC 9900-9902, 9906-9916 are also not warranted.  38 C.F.R. § 4.150.

The Board finds DC 9905, for limited motion of TMJ joint articulation, is applicable in this case.  Under the pre-September 10, 2017 DC 9905, a 10 percent rating is assigned when the range of lateral excursion is limited to 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm. A 20 percent rating is assigned when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is assigned when the inter-incisal range is limited to 11 to 20 mm. A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150.  A Note indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Based on a review of the evidence of record, the Board concludes the Veteran's residual of fracture to the left ramus of the mandible is not manifested by an inter-incisal range of less than 40 mm, even when considering the Veteran's complaints of pain.  Physical examination on July 2015 examination revealed that with pain and after repetitive use, the inter-incisal distance was 42 millimeters.  There was not additional functional loss or less range of motion after repetitive testing.  The examiner opined the abnormal range of motion and pain did not contribute to functional loss.  The examiner also opined pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups, which the Veteran reported caused pain with chewing hard objects.  The Board acknowledges the July 2015 examiner provided two separate measurements of the range of lateral excursion, but granting the Veteran the benefit of the doubt, the Board will consider 4mm as the correct range of lateral excursion.  This limitation of motion warrants the already-assigned 10 percent rating for the service-connected residual of fracture to the left ramus of the mandible.  In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent under DC 9905 or any other applicable DC for the residual of fracture to the left ramus of the mandible.

Loss of Denture Due to Trauma

The Veteran's loss of denture is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.150, DC 9913.  The Board notes the recent amendment to 38 C.F.R. § 4.150 did not include alteration of DC 9913.

Under DC 9913, for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, a 10 percent rating is assigned when all upper and lower teeth on one side are missing, when all lower anterior teeth are missing, or when all upper anterior teeth are missing; 20 percent is assigned when all upper and lower anterior teeth are missing, or when all upper and lower posterior teeth are missing; a 30 percent rating is assigned for loss of all upper teeth, or with loss of all lower teeth; and a 40 percent rating is assigned for loss of all teeth.  38 C.F.R. § 4.150.  

Based on a review of the evidence of record, the Board concludes the Veteran's loss of denture is not manifested by a loss of all upper and lower anterior teeth or by a loss of all upper and lower posterior teeth.  A comparison of the July 2015 VA examination report and March 2016 VA treatment record shows at least 11 of the Veteran's missing teeth have been replaced with prosthesis.  Thus, the lost teeth that cannot be restored by suitable prosthesis do not include all upper and lower anterior teeth or all upper and lower posterior teeth.  Notably, the July 2015 examiner indicated the Veteran had stable occlusion and masticatory function with fixed prosthesis.  In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent under DC 9913 for loss of denture.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal seeking entitlement to an effective date prior to February 27, 2015, for the disability rating of 10 percent for residuals of a fracture to the left ramus of the mandible is dismissed.

The appeal seeking entitlement to an effective date prior to March 17, 2010, for the disability rating of 10 percent for loss of denture due to trauma is dismissed.  

A rating in excess of 10 percent for residuals of a fracture to the left ramus is denied.  

A rating in excess of 10 percent for loss of denture is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


